              Case 3:17-cv-05760-BHS Document 160 Filed 03/29/19 Page 1 of 3



 1                                                            HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8
     HP TUNERS, LLC, a Nevada limited liability )
 9
     company,                                   ) CASE NO. 3:17-cv-05760-BHS
                                                )
10                        Plaintiff,            ) DECLARATION OF STEPHEN G.
                                                ) LEATHAM, ESQ. IN SUPPORT OF
11         vs.                                  ) PLAINTIFF’S PETITION FOR FEES
                                                )
12   KEVIN SYKES-BONNETT and SYKED              )
     ECU TUNING INCORPORATED, a                 )
13   Washington corporation, and JOHN           )
     MARTINSON,                                 )
14
                                                )
                          Defendants.           )
15

16
            I, Stephen G. Leatham, Esq., hereby declare as follows:
17
            1.      I am of legal age, have personal knowledge of the facts provided herein and, if
18
     called as a witness, could and would testify competently to those facts.
19
            2.      I am a licensed attorney in the State of Washington and am a member in good
20
     standing of the Washington bar.
21
            3.      I have been a licensed attorney in the State of Washington since 1985.
22

23
            4.      I am a partner with the firm of Heurlin, Potter, Jahn, Leatham, Holtmann &

24   Stoker, P.S.

25          5.      I am an attorney representing Plaintiff HP Tuners, LLC in connection with this


     DECLARATION OF STEPHEN G. LEATHAM, ESQ.                     Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
     SUBMITTED IN SUPPORT OF PLAINTIFF’S PETITION                                                           PO Box 611
     FOR FEES - 1                                                                            Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
                Case 3:17-cv-05760-BHS Document 160 Filed 03/29/19 Page 2 of 3



 1   matter.
 2             6.     This Declaration is submitted in support of Plaintiff’s Petition for Fees as allowed
 3
     by this Court in its Order Granting Plaintiff’s Motion for Sanctions and Scheduling Fee Petition
 4
     (Docket No. 155).
 5
               7.     Based on my experience practicing law in this District, I believe that an hourly
 6
     rate of $350.00 per hour for attorney time in connection with this matter is reasonable and
 7
     customary for complex commercial litigation services of this type in this District.
 8
               I declare under penalty of perjury under the laws of the United States of America the
 9
     foregoing is true and correct to the best of my knowledge.
10

11             Executed on March 29, 2019 at Vancouver, Washington.

12
                                            By:     s/Stephen G. Leatham
13                                                  Stephen G. Leatham

14

15

16

17

18

19

20

21

22

23

24

25


     DECLARATION OF STEPHEN G. LEATHAM, ESQ.                       Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                   211 E. McLoughlin Boulevard, Suite 100
     SUBMITTED IN SUPPORT OF PLAINTIFF’S PETITION                                                             PO Box 611
     FOR FEES - 2                                                                              Vancouver, WA 98666-0611
                                                                                                           (360) 750-7547
             Case 3:17-cv-05760-BHS Document 160 Filed 03/29/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on March 29, 2019, I caused the foregoing to be electronically with
 3
     the Clerk of Court using the CM/ECF system which will electronically send Notice to all
 4
     Counsel of Record.
 5
                                                       s/ Stephen G. Leatham
 6                                                     Stephen G. Leatham, WSBA #15572
                                                       HEURLIN, POTTER, JAHN, LEATHAM,
 7                                                     HOLTMANN & STOKER, P.S.
                                                       211 E. McLoughlin Boulevard, Suite 100
 8                                                     Vancouver, WA 98663
                                                       Telephone: (360) 750-7547
 9
                                                       Fax: (360) 750-7548
                                                       E-mail: sgl@hpl-law.com
10
                                                       Attorney for HP Tuners, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     DECLARATION OF STEPHEN G. LEATHAM, ESQ.                  Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
     SUBMITTED IN SUPPORT OF PLAINTIFF’S PETITION                                                        PO Box 611
     FOR FEES - 3                                                                         Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
